DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
 
In response to Examiners Action, filed 04/28/2022, Applicant Amended Claims 1, 4, 5, 8, 9, 10, 13 and cancelled Claim 2.  Claims 1 and 3-20 are currently pending.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in-part: and the device is further adapted such that, when a pressure level in the gas accumulator is below the medium pressure, in a case of low to medium power requirements for the engine, fuel gas is supplied to the engine via the fourth gas line, and, in a case of a high power requirement, a fuel gas supply to the engine takes place via the second gas line.  However, it is unclear what particular claimed structure performs the newly claimed functions and therefore claim scope is indefinite.  Applicant’s remarks (see pages 8-10) reference ¶0070 and Figs. 2-3 for support of the claimed functions, however, it is unclear what claimed structure, or combination of claimed structures (e.g. controller further configured to operate a plurality of switchable valves responsive to detected system operating conditions?) are performing the function.  Figs. 2-3 show operation of the system with respect to fuel consumption, time, power-level and engine speed.  However, the figures do not indicate the manner in which the device is being controlled to achieve the desired effects.  MPEP2114(II) states “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”; MPEP2111.04(I) states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) "adapted to" or "adapted for" clauses..”)
 	In this instance, the limitation “and the device is further adapted such that, when a pressure level in the gas accumulator is below the medium pressure, in a case of low to medium power requirements for the engine, fuel gas is supplied to the engine via the fourth gas line, and, in a case of a high power requirement, a fuel gas supply to the engine takes place via the second gas line”, broadly recites a manner in which the claimed apparatus is intended to be used (or capable of being used) without clearly linking the limitations to any specific claimed structure for performing the function(s).  For the purpose of examination over the prior art the limitation will be given little patentable weight and will be construed as an intended use of the “device”, as-claimed.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 7, 11, 13, and 16 are rejected under 35 U.S.C. 103 over Douville et al. (U.S. 5832906) in view of Leone (U.S. Patent 9233679).
 Douville teaches: “The invention relates to an apparatus and method for supplying high pressure gaseous fuel from a storage vessel to a vehicle's internal combustion engine.” (Abstract).  See Col. 6 line 5+ and Col. 8 line 48+ for method of operating the system based on measured gaseous fuel pressures (P1, P2, P3) in order to maintain injection pressure in a pre-determined acceptable range (i.e. P2 < Desired Predetermined gaseous fuel pressure range < P1). 
Regarding Claim 1, Douville teaches: 
A device for supplying a gaseous fuel to an engine  (Fig. 1 and abstract) comprising: 
a gas accumulator (Fig. 2, 18) for taking up highly pressurized gaseous fuel (“The invention relates to an apparatus and method for supplying high pressure gaseous fuel from a storage vessel to a vehicle's internal combustion engine.” Abstract); 
a gas buffer  (Fig. 2, item 17) for taking up medium pressurized gaseous fuel; 
a gas supply device for delivering the gaseous fuel into an engine combustion space (“In a specific aspect, the invention is directed to a method of supplying high pressure gaseous fuel to a fuel injector for an internal combustion engine”); 
a first gas line that connects the gas accumulator to the gas buffer  (Fig. 2, fuel supply path including items 21, 15, 22, 19, 16, 23, 20) and whose gas flow can be regulated via a first valve (Fig. 2, valves 15 and 16); 
a second gas line that connects the gas accumulator to the gas buffer (Fig. 2; fuel supply path including items 22, 2, 23, 20)and whose gas flow can be regulated via a second valve (Fig. 2, valves 15 and 16); 
and a third gas line that connects the gas buffer to the gas supply device (Fig. 2, line extending from item 17 towards pressure sensor P1), wherein a compressor (Fig. 2, “intensifier 1”; “An intensifier is a compressor which increases the pressure of a gas supplied from a variable pressure source to a higher pressure. An intensifier can be used to increase the fuel pressure from a fuel storage tank on a vehicle for injection of the fuel into the engine.”) is arranged in the second gas line to increase a pressure of the gaseous fuel flowing from the gas accumulator to the gas buffer (See Col. 6 line 5+ and Col. 8 line 48+ for method of operating the system based on measured gaseous fuel pressures (P1, P2, P3) in order to maintain injection pressure in a pre-determined acceptable range (i.e. P2 < Desired Predetermined gaseous fuel pressure range < P1).
Douville further teaches: further comprising a control unit (“further including a control apparatus for automatically controlling fuel flow through one or the other or both of said first and second closeable by-pass passages based upon fuel pressure measurements at said accumulator vessel and said fuel storage vessel”; Claim 2; see also “A control apparatus, which is typically a computer, is used to control fuel flow through first and second by-pass passages 38, 40 respectively. The control apparatus includes first by-pass solenoid valve 15 which controls the flow through the first by-pass passage between lines 21 and 22, and second solenoid by-pass valve 16 which controls the flow through the second by-pass passage between lines 22 and 23. The control apparatus also includes first, second and third pressure gauges P1, P2 and P3 respectively, which measure fuel injection pressure and the fuel pressure in accumulator 17 and fuel storage vessel 18.”) that is configured to control the first valve such that the gaseous fuel flowing from the gas accumulator into the gas buffer has a medium pressure and, if the gaseous fuel remaining in the gas accumulator falls below the medium pressure, to close the first valve and to open the second valve to bring the gaseous fuel present below the medium pressure in the gas accumulator to the medium pressure with the aid of the compressor and to supply said gaseous fuel to the gas buffer (Specifically, “Another operating mode occurs when the pressure in the storage tank 18 is greater than pressure P3. The solenoid valve 15 is then opened, and the first stage I produces no compression of the gas. Only the second stage II is then used to bring the gas to high pressure P1.”; when pressure in storage tank is greater than p3 (but less than P2 and P1) valve 15 is opened, valve 16 is closed, and gaseous fuel is compressed in the second stage of compressor in order to increase the pressure of the gaseous fuel to the target range (at least P2) and supply it to the buffer 17.  Additionally, if controller adjusts valves 15/16 such that the gaseous fuel flowing to the buffer 17 is in the predetermined target pressure range (i.e. P2 < Desired Predetermined gaseous fuel pressure range < P1). See Col. 6 line 5+ and Col. 8 line 48+ for method of operating the system based on measured gaseous fuel pressures (P1, P2, P3) in order to maintain injection pressure in a pre-determined acceptable range (i.e. P2 < Desired Predetermined gaseous fuel pressure range < P1.  ).
Douville further teaches: and the device is further adapted such that, when a pressure level in the gas accumulator is below the medium pressure, in a case of low to medium power requirements for the engine, fuel gas is supplied to the engine, and, in a case of a high power requirement, a fuel gas supply to the engine takes place via the second gas line (“sometimes the internal combustion engine is subject to heavy load and needs a lot of high-pressure gas, but other times it is idling and needs very little gas”; Col. 7, line 20+).  In other words, Douville discloses a fuel supply system capable of supplying fuel gas to the engine in the case of low/medium/high power (load) requirements that additionally selectively supplies the gas through the second line (Fig. 2; fuel supply path including items 22, 2, 23, 20)
Douville teaches all the elements of Claim 1 except and a fourth gas line extending from the gas accumulator to the gas supply device, and in a case of low to medium power requirements for the engine, fuel gas is supplied to the engine via the fourth gas line
Leone discloses “Systems and methods for supplying gaseous fuel to an internal combustion engine are presented. In one example, a gaseous fuel pump is selectively activated to extend a vehicle's operating range. The methods and systems may be useful for operating an engine that includes directly injected gaseous fuel.” (Abstract).  Specifically, Fig. 4 and Col. 3 line 33+ discloses a gaseous fuel storage tank 354, buffer 460; pump/compressor 465; regulator valve 352, regulator valve 462, injector 68; and a controller including non-transitory instructions for supplying gaseous fuel to the engine and activating the gaseous fuel pump only when a pressure in the gaseous fuel tank is less than a threshold pressure.  Additionally, “In one example, controller 12 supplies gaseous fuel to engine 10 from gaseous fuel tank 354 via pressure regulator 352, three-way valve 456, and direct injector 68 when fuel pressure in fuel tank 354 is greater than a threshold amount. Gaseous fuel pump 465 is deactivated when fuel pressure or the amount of gaseous fuel stored in fuel tank 354 is greater than the threshold amount. Fuel is not supplied to engine 10 via regulator 462 when fuel is supplied to engine 10 via regulator 352. If the amount of fuel stored in gaseous fuel tank is less than the threshold amount, gaseous fuel pump 465 is activated and gaseous fuel is supplied to engine 10 from gaseous fuel tank 354 via gaseous fuel pump 465, accumulator 460, pressure regulator 462, three-way valve 456, and direct fuel injector 68. Fuel is not supplied to engine 10 via regulator 352 when gaseous fuel pump 465 is activated.” (Col. 6 line 20+) and “By selectively activating a gaseous fuel pump, it may be possible to extend a vehicle's operating range even though gaseous fuel stored in a fuel storage tank is at a lower pressure. In particular, a gaseous fuel pump may be activated when pressure in a gaseous fuel storage tank of vessel does not reliably support direct injection of gaseous fuel into engine cylinders. However, if pressure in the gaseous fuel tank supports direct injection of gaseous fuel into engine cylinders, the gaseous fuel pump may be deactivated and gaseous fuel may be directed from the fuel tank to engine cylinders. In this way, the gaseous fuel pump is operated only when gaseous fuel stored in the fuel tank is less than a pressure that supports direct injection of gaseous fuel into engine cylinders.” (Col. 1 line 40+)
Therefore Leone teaches and a fourth gas line extending from the gas accumulator to the gas supply device and in a case of low to medium power requirements for the engine, fuel gas is supplied to the engine via the fourth gas line (Fig. 4, fourth line going from fuel tank (accumulator) 354, through regulator 352, to three-way valve 456, and finally to direct injector 68) in order to extend a vehicles operating range by selectively activating a gaseous fuel pump while alternately supporting direct injection of gaseous fuel into the engine cylinders if the pressure in the fuel tank (accumulator) is above a threshold amount.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the gaseous fuel injection system of Douville to incorporate the teachings of Leone to include and a fourth gas line extending from the gas accumulator to the gas supply device and in a case of low to medium power requirements for the engine, fuel gas is supplied to the engine via the fourth gas line in order to extend a vehicles operating range by selectively activating a gaseous fuel pump when pressure in the fuel tank is less than a threshold while also supporting direct injection of gaseous fuel into the engine cylinders if the pressure in the fuel tank (accumulator) is above the threshold amount.


Regarding Claim 3, Douville teaches: wherein a check valve, is arranged between a pressure side of the compressor and the gas buffer (Fig. 2, one-way valves items 11/13 are between a pressure side of compressor and the buffer 17).

Regarding Claim 4, Douville teaches: wherein the gas supply device is configured to introduce the gaseous fuel that has the medium pressure into the engine combustion space (See Col. 6 line 5+ and Col. 8 line 48+ for method of operating the system based on measured gaseous fuel pressures (P1, P2, P3) in order to maintain injection pressure in a pre-determined acceptable range (i.e. P2 < Desired Predetermined gaseous fuel pressure range < P1.  ) for delivery to fuel injectors of engine.)

Regarding Claims 6 and 16, Douville discloses: “The apparatus of the invention has three main components, connected to each other by a plurality of fuel passages. The three main components are a storage vessel, an intensifier, and an accumulator vessel. The storage vessel is a pressure vessel which stores a quantity of compressed gaseous fuel. The accumulator is MUCH SMALLER than the storage vessel and it maintains a quantity of the gaseous fuel at an injection pressure that is within a pre-determined acceptable operating range.” (¶col. 9 line 26+).  Therefore Douville provides a clear basis for the size (implicitly volume) of the buffer (17) relative to the storage tank (18).  Additionally, Fig. 2 visually depicts the buffer as significantly smaller (i.e. size/volume) than the storage tank.
Regarding Claims 6 and 16, Douville does not explicitly teach: wherein the gas accumulator has a larger storage volume that is at least 10 times larger, than the gas buffer or wherein the gas accumulator has a storage volume of at least 25 times larger, than the gas buffer; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the gas accumulator has a larger storage volume that is at least 10 times larger, than the gas buffer or wherein the gas accumulator has a storage volume of at least 25 times larger, than the gas buffer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

Regarding Claim 7, Douville teaches: wherein the gas buffer and/or a gas line section between the gas buffer and the compressor is provided with a heat exchanger (Fig. 2, heat exchangers 19/20).

Regarding Claim 11, Douville teaches: wherein the gas accumulator comprises a plurality of gas pressure storage units connected to one another (“The first main component is fuel storage vessel 18. Storage vessel 18 is a pressure rated vessel which holds compressed gaseous fuel. While only one vessel 18 is shown, it will be understood that a vehicle may use several storage vessels to increase the amount of gaseous fuel which can be stored on board the vehicle.”; Col. 7 line 47+.  See also “Where two or more gaseous fuel tanks are provided, as is common in fueling vehicle engines, the intensifier can be used in this environment.”; Col. 12 line 17+)

Regarding Claim 13, Douville teaches: A mobile work machine (“The invention relates to an apparatus and method for supplying high pressure gaseous fuel from a storage vessel to a vehicle's internal combustion engine.”; Abstract.  Examine notes the “vehicle” is disclosed as being mobile (“For example, the engine may consume more fuel while the vehicle is accelerating or climbing a hill.”). The limitation “work” as-claimed, appearing only in the preamble is construed as a statement of intended use rather than any distinct definition of any of the claimed invention’s limitations.  Therefore it is not considered a limitation and is of no significance to claim construction.  See MPEP2111.02III.  In the event applicant disagrees, Examiner notes that within the art, the disclosed “vehicle” may be broadly construed to cover a range of conventional “vehicles” powered by internal combustion engines, for example cars, trains, planes, construction equipment, ships etc. wherein any of these may be deemed a “work” vehicle.)  , having a device in accordance with claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Douville et al. (U.S. 5832906) in view of Leone (U.S. Patent 9233679) in further view of Hass et al. (U.S. 2014/0238351A1).
Regarding Claim 5, Douville further teaches: and the medium pressure corresponds to a pressure range of 150 to 500 bar (“To inject gaseous fuel into a combustion engine, the fuel pressure must be raised higher than the pressure in the piston chamber. For a compression ignition engine, such as a diesel engine, a fuel pressure as high as 200 bar (approx. 3,000 psi) may be required to inject the fuel and to ensure combustion. Compressed fuel is typically supplied from pressure rated storage vessels carried on board the vehicle. As the fuel is consumed, the pressure in the storage vessels drops.”).
However Douville does not teach an initial storage tank pressure and therefore does not explicitly teach: wherein the highly pressured pressure corresponds to a pressure range of 550 to 850 bar
Hass discloses: “Gaseous fuel supply system 120 comprises gaseous fuel vessel 310 that provides the gaseous fuel to pumping system 125. In the shown embodiment vessel 310 holds the gaseous fuel in a gaseous phase under pressure, in accordance with regulations governing pressurized tanks in the jurisdiction of operation. When vessel 310 holds compressed natural gas it can typically be held under pressure up to 70 MPa, and as fuel is consumed by engine 130 the pressure drops.” (¶0024). Examiner notes 70MPa = 700 bar according to well-known units conversion charts.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the highly pressured pressure corresponds to a pressure range of 550 to 850 bar by (A) Combining prior art elements according to known methods to yield predictable results as taught by Haas into the teachings of Douville because it does no more than yield predictable results of initially pressurizing the gaseous fuel storage container to a typical, known initial pressure when using said gaseous fuel to power internal combustion engines since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Claim 8, 10, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Douville et al. (U.S. 5832906) in view of Leone (U.S. Patent 9233679) in further view of Carlisle (WO2010006356A1).
Regarding Claim 8, Douville teaches all the elements of Claim 1 as indicated above but does not explicitly teach: wherein the control unit is configured to extend an opening duration to deliver the gaseous fuel into the engine combustion space when the gaseous fuel remaining in the gas accumulator falls below the medium pressure
Carlisle discloses “A gaseous fuel direct injection system (10) which comprises a primary fuel tank (13) for receiving a gaseous fuel such as LPG, and a secondary fuel tank for receiving a reserve fuel supply. The gaseous fuel is delivered to a fuel injector (23) connected to a fuel rail (15). Operation of the fuel injector (23) is controlled by an electronic control unit (ECU). As the gaseous fuel available in the primary fuel tank (13) depletes, the vapour pressure in the fuel rail (15) diminishes. The ECU is able to compensate for the reduced vapour pressure in the fuel rail (15) by increasing the duration of opening of the fuel injectors (23) as necessary in order to maintain delivery of a necessary mass of gaseous fuel by the fuel injector (23). However, at some stage the ECU can no longer compensate for the reduced fuel pressure, at which time it becomes necessary to switch the fuel supply from the primary tank (13) to the secondary fuel tank. The decaying pressure characteristic of the depleting gaseous fuel in the primary fuel tank (13) is utilized to recognize that stage and initiate the switch of the fuel supply to the secondary tank.” (Abstract) and “This invention relates to gaseous fuel injection for internal combustions engines. The term "gaseous fuels" as used herein refers to compressed gas fuels such as compressed natural gas (CNG) and hydrogen (H2 ), and liquefied gaseous fuels such as liquefied petroleum gas (LPG) and liquefied natural gas (LNG).The term "direct injection" refers to delivery of fuel directly into the combustion chambers of internal combustion engines, typically by way of fuel injectors.” (page 1) and “Operation of the fuel injectors 23 is controlled by an electronic control unit (not shown). The electronic control unit (ECU) can control the operating parameters of each fuel injector 23, particularly the duration of the opening of the injector, as well as the points in the engine cycle at which the injector is opened and closed. The ECU receives input signals from various sensors providing information relating to the operating conditions of the engine and driver demands. The ECU outputs various control signals, including in particular control signals relating to operation of the fuel injectors 23.As the gaseous fuel available in the primary tank 13 depletes, the vapour pressure in the fuel rail 15 diminishes. The ECU is able to compensate for the reduced vapour pressure in the fuel rail 15 by controlling the quantity of gaseous fuel delivered by the fuel injectors 23 through variation of the operating parameters of the fuel injectors. The ECU varies the operating parameters of each fuel injector 23 by controlling the duration of opening of the fuel injector, the time at which the fuel injector begins to open relative to the engine cylinder cycle, the time at which the fuel injector begins to close relative to the engine cylinder cycle, or any combination thereof. Specifically, the ECU increases the duration of opening of the fuel injectors 23 as necessary in order to maintain delivery of a necessary mass of gaseous fuel into the combustion chambers as required for prevailing engine operating conditions.” (Page 5).
Therefore Carlisle teaches: further comprising a control unit that is configured to extend an opening duration to deliver the gaseous fuel into the engine combustion space when the gaseous fuel remaining in the gas accumulator falls below the medium pressure (ECU; see Abstract and page 5) in order to maintain delivery of a necessary mass of gaseous fuel into the combustion chambers as required for prevailing engine operating conditions.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the gaseous fuel injection system of Douville to incorporate the teachings of Carlisle to include further comprising a control unit that is configured to extend an opening duration to deliver the gaseous fuel into the engine combustion space when the gaseous fuel remaining in the gas accumulator falls below the medium pressure in order to maintain delivery of a necessary mass of gaseous fuel into the combustion chambers as required for prevailing engine operating conditions.

Regarding Claim 10, Douville discloses “In a specific aspect, the invention is directed to a method of supplying high pressure gaseous fuel to a fuel injector for an internal combustion engine”, but does not explicitly disclose a specific type of gaseous fuel nor that the disclosed fuel injectors are configured to “directly” inject fuel into the combustion chambers.  Therefore Douville does not explicitly teach: further comprising the gaseous fuel supply to the engine takes place via a direct injection, with the engine being a hydrogen engine that is configured to combust hydrogen or a hydrogen mixture in the engine combustion space
Carlisle teaches: further comprising the gaseous fuel supply to the engine takes place via a direct injection (Page 1; “The term "direct injection" refers to delivery of fuel directly into the combustion chambers of internal combustion engines, typically by way of fuel injectors”), with the engine being a hydrogen engine that is configured to combust hydrogen or a hydrogen mixture in the engine combustion space (“The term "gaseous fuels" as used herein refers to compressed gas fuels such as compressed natural gas (CNG) and hydrogen (H2 )”; see page 1).  Carlisle further discloses “By way of example, the invention is not limited to direct injection systems. The invention may be applied in systems that rely on port injection or fumigation (whether the fuel is metered by injectors or other metering devices such as, for example, servoids).” And “Gaseous fuels are known to have certain advantages over liquid fuels (such as petrol and diesel) for internal combustion engines, particularly in relation to cost and exhaust emissions. Because of these advantages there is an increasing trend to use such fuels in engines”.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include further comprising an engine in which the gas supply takes place via a direct injection, with the engine being a hydrogen engine that is configured to combust hydrogen or a hydrogen mixture in the engine combustion space by (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Carlisle into the teachings of Douville because it does no more than yield predictable results of providing a well-known optimized gaseous fueled engine comprising direct injectors and configured to advantageously run on compressed hydrogen gas (H2) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claims 12 and 18, Douville discloses wherein the gas supply device comprises a plurality of individual gas injectors (“Compressed gaseous fuel from accumulator 17 is supplied to the fuel injectors of an internal combustion engine in known fashion.”) that obtain the respective pressurized gas to be delivered into the engine combustion space (it is implicit that the fuel injectors deliver compressed gaseous fuel to the engine combustion space(s), i.e. cylinders).  However, Douville does not explicitly teach that the disclosed engine comprises delivery of gaseous fuel to the injectors “thru a common rail”.  
Carlisle teaches: “In this embodiment the engine is a multi-cylinder engine and the gaseous fuel is injected directly into combustion chambers defined by the various cylinders through fuel injectors 23 connected to the fuel rail 15.” (See Fig. 1).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include delivery of gaseous fuel to the injectors thru a common rail  and wherein the common rail being arranged in the third gas line by (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as taught by Carlisle into the teachings of Douville because it does no more than yield predictable results of providing a well-known optimized gaseous fueled engine comprising direct injectors supplied fuel thru a common rail and configured to advantageously run on compressed hydrogen gas (H2) since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Douville et al. (U.S. 5832906) in view of Leone (U.S. Patent 9233679) in further view of Tarr et al. (U.S. 5329908).
Regarding Claim 9, the combination of Douville and Leone teaches all the elements of Claim 2 as indicated above but does not explicitly teach: wherein the control unit is configured to change at least one operating parameter of the engine when the gaseous fuel remaining in the gas accumulator falls below a medium pressure, by: using a changed set of engine data; lowering a charge air temperature by increasing a cooling power; making a mixture in the engine combustion space more lean by increasing a charge air amount with a simultaneous increase of a charge air cooling power; carrying out an external exhaust gas recirculation using an exhaust gas recirculation cooling; switching in of an internal exhaust gas recirculation; and/or carrying out a water injection
Tarr discloses “The present invention relates to fuel injection systems for gaseous fuel engines. In particular, the invention relates to a system by which a compressed natural gas fueled engine can obtain efficiencies at or above those obtained by diesel engines.” And “In a first embodiment, using a variable fuel supply, an electronic control unit (ECU) controls the injection timing to inject the compressed gas into the cylinders as each's piston nears its top dead center (TDC) position to obtain diesel engine-like efficiencies (.eta.=45%) so long as the compressed gas supply pressure is sufficiently high (at least approximately 2,000 psi), and when the compressed gas supply pressure becomes too low for high efficiency operation (i.e., below 2,000 psi), the ECU changes the manner of operation so that fuel is injected into the engine when piston is near its bottom dead center position (BDC) so that it can be premixed with air prior to ignition to produce gasoline engine-like efficiencies (.eta.=35%).” (Abstract).  Specifically, responsive to gas supply pressure getting too low (e.g. below a threshold) the ECU is configured to change at least one operating parameter of the engine the engine, including control of injection timing and duration (See Col. 2 lines 27-56) such that the efficiency is changed from “diesel engine-like efficiencies” to “gasoline engine-like efficiencies”.
Therefore Tarr teaches: further comprising a control unit that is configured to change at least one operating parameter of the engine when the gaseous fuel remaining in the gas accumulator falls below a medium pressure, by: using a changed set of engine data (See Col. 2 lines 27-56, Abstract) in order that the engine is allowed to continue operating despite the lower compressed gas supply pressures (“When the compressed gas supply pressure becomes too low for high efficiency operation (i.e., below 2,000 psi), the ECU changes the manner in which fuel is injected into the engine, allowing it to operate despite the lower compressed gas supply pressures, at gasoline engine-like efficiencies (.eta.=35%).
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the gaseous fuel injection system of Douville to incorporate the teachings of Tarr to include further comprising a control unit that is configured to change at least one operating parameter of the engine when the gaseous fuel remaining in the gas accumulator falls below a medium pressure, by: using a changed set of engine data in order that the engine is allowed to continue operating despite the lower compressed gas supply pressures.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Douville et al. (U.S. 5832906) in view of Leone (U.S. Patent 9233679) in further view of Foege (U.S. Pat. 10054085; note filing date of prior art application).
Regarding Claim 17, the combination of Douville and Leone teaches all the elements of Claim 7, however Douville does not explicitly teach: wherein the heat exchanger is connected to a main cooling circuit of the engine
Foege teaches a gaseous fuel injection system for an internal combustion engine (Fig. 3) wherein the gaseous fuel heat exchanges are fluidly coupled to the cooling circuit of the engine.  Foege teaches: wherein the heat exchanger is connected to a main cooling circuit of the engine (Fig. 3, gaseous fuel passes through engine heat exchangers 44, 56, and heat exchanger 58 being coupled to engine cooling circuit.  Also, “FIGS. 2 and 3 illustrate exemplary arrangements of power system 10 showing various fluid flows associated with engine 18. For the purposes of this disclosure, engine 18 is depicted and described as a four-stroke natural gas engine. One skilled in the art will recognize, however, that engine 18 may be any other type of combustion engine such as, for example, a two-stroke natural gas engine, a two- or four-stroke engine configured to burn another type of gaseous fuel (e.g., hydrogen, methane, etc.), or a two- or four-stroke dual-fuel engine configured to burn diesel fuel and gaseous fuel.” in order to “improve the efficiency of the system”, “help reduce operational costs of the machine. In addition, the disclosed fluid flow arrangements may provide for desired temperature control over the different flows.”.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the gaseous fuel injection system of Douville to incorporate the teachings of Foege to include wherein the heat exchanger is connected to a main cooling circuit of the engine in order to “improve the efficiency of the system”, “help reduce operational costs of the machine. In addition, the disclosed fluid flow arrangements may provide for desired temperature control over the different flows.”.

Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Douville et al. (U.S. 5832906) in view of Leone (U.S. Patent 9233679) in further view of Ebbehoj et al. (U.S. 2017/0241350A1).
Regarding Claims 14-15 and 19 Douville discloses the gaseous fueled engine and gaseous fuel injection system are for a mobile work vehicle.  However Douville does not teach a specific means for driving the compressor shaft 5 of the intensifier and therefore does not explicitly teach : further comprising a recovery device for converting kinetic energy into electrical energy, wherein the mobile work machine is configured to use the electrical energy to operate the compressor or further comprising a recovery device for converting kinetic energy into hydraulic energy, wherein the mobile work machine is configured to use the hydraulic energy to operate the compressor by supplying the hydraulic energy to a hydraulic motor driving the compressor or wherein the electrical energy converted from kinetic energy is buffered in a battery before the supply to the compressor
Ebbehoj discloses “The present application relates to a gaseous fuel pumping system for pressurizing a gaseous fuel in a resource constrained environment.” (¶0001) and specifically teaches: “Internal combustion engines supplying motive power to a vehicle generate power not only for propulsion, but also to operate various systems associated with the engine. For example, a fuel pump can be mechanically driven from a power take-off on the engine, or can be electrically driven from a battery that is supplied electrical power from an alternator driven by the engine. In both circumstances, the engine provides power to drive the fuel pump. Over the range of engine operating conditions the engine supplies sufficient power to the fuel pump to meet the fuel demand of the engine.” (¶0002); “A gaseous fuel is any fuel that is in a gas state at standard temperature and pressure, which in the context of this application is 20 degrees Celsius (.degree. C.) and 1 atmosphere (atm). An exemplary gaseous fuel is natural gas, which when stored in a liquefied form at cryogenic temperatures is referred to as liquefied natural gas (LNG). Other examples of gaseous fuels include butane, ethane, hydrogen, propane, and mixtures thereof, and as would be known to one skilled in the art there are many other such examples.” (¶0007); Additionally, “An improved gaseous fuel pumping system comprises a hydraulic fluid reservoir and a first hydraulic pump fluidly connected with the hydraulic fluid reservoir…. In the first position hydraulic fluid flows from the hydraulic pump to the first hydraulic motor, and from the first hydraulic motor to the second hydraulic motor, and from the second hydraulic motor to the hydraulic fluid reservoir. In the second position hydraulic fluid flows from the hydraulic pump to the second hydraulic motor, from the second hydraulic motor to the first hydraulic motor, and from the first hydraulic motor to the hydraulic fluid reservoir.” (¶0012) and “In the illustrated embodiment hydraulic motors 240, 250 are situated outside vessel 200, which has the advantage of reducing heat leak into the vessel, it is understood that the hydraulic motors can be located inside the vessel, at least partially, in other embodiments. With reference to FIGS. 2 and 3, the operation of hydraulic motors 240 and 250 is described in more detail.” (¶0027); and finally “There is a need for a gaseous fuel system that can meet the fuel demand of high horse power engines, such as locomotive engines, without consuming more than the maximum instantaneous electrical power at the specified notch level.” (¶0008).
Therefore Ebbehoj teaches: further comprising a recovery device for converting kinetic energy into electrical energy, wherein the mobile work machine is configured to use the electrical energy to operate the compressor and wherein the electrical energy converted from kinetic energy is buffered in a battery before the supply to the compressor (See ¶0002, the prior art discloses that an alternator coupled to an engine to recover kinetic energy, convert it to electrical energy, and use that electrical energy to drive gaseous fuel pumps (i.e. compressors); and comprising a recovery device for converting kinetic energy into hydraulic energy, wherein the mobile work machine is configured to use the hydraulic energy to operate the compressor by supplying the hydraulic energy to a hydraulic motor driving the compressor (See Fig. 2-3 and  ¶0012, ¶0027, and ¶0008.  The prior art provides that hydraulic based systems for recovering kinetic energy (i.e. electric motors power hydraulic pumps that power the hydraulic motors) and converting it to hydraulic energy for the purpose of driving gaseous fuel pumps (i.e. compressors) are an efficient means to supply gaseous fuel to engines.) in order to provide a gaseous fuel supply system that can meet the fuel demand of high horse power engines, such as locomotive engines, without consuming more than the maximum instantaneous electrical power at the specified notch level.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the gaseous fuel injection system of Douville to incorporate the teachings of Ebbehoj to include means for driving the gaseous fuel compressor, specifically “further comprising a recovery device for converting kinetic energy into electrical energy, wherein the mobile work machine is configured to use the electrical energy to operate the compressor or further comprising a recovery device for converting kinetic energy into hydraulic energy, wherein the mobile work machine is configured to use the hydraulic energy to operate the compressor by supplying the hydraulic energy to a hydraulic motor driving the compressor or wherein the electrical energy converted from kinetic energy is buffered in a battery before the supply to the compressor in order to provide a gaseous fuel supply system that can meet the fuel demand of high horse power engines, such as locomotive engines, without consuming more than the maximum instantaneous electrical power.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Douville et al. (U.S. 5832906) in view of Leone (U.S. Patent 9233679) in further view of Ebbehoj et al. (U.S. 2017/0241350A1) in further view of Perry (U.S. 2015/0354514A1).
Regarding Claim 20, the combination of Douville, Leone and Ebbehoj teaches all the elements of Claim 15 as indicated above.  Specifically, Ebbehoj provides that hydraulic based systems for recovering kinetic energy (i.e. electric motors power hydraulic pumps that power the hydraulic motors) and converting it to hydraulic energy for the purpose of driving gaseous fuel pumps (i.e. compressors) are an efficient means to supply gaseous fuel to engines.  However, Ebbehoj does not explicitly teach: wherein the hydraulic energy converted from kinetic energy is buffered in a hydraulic accumulator.
Perry discloses “The present disclosure relates to a fuel supply system and method of supplying fuel, and more particularly to a fuel supply system and method of supplying fuel to an engine.”.  Specifically, Fig. 2-3 show an engine (114) driven (i.e. kinetic energy recovery) hydraulic motor (331) based system for driving the gaseous fuel pump(s) (Fig. 3 item 134).  Fig. 3 further shows “accumulator 346” configured to receive and store pressurized hydraulic fluid in order to selectively discharge it to drive the gaseous fuel pump 134. (See ¶0033-0034).  The provision of an accumulator in the hydraulic system provides advantages.  “Though the pressure and flow rate of the pressurized hydraulic fluid provided by the hydraulic pump 331 may be substantially same during both the suction and compression strokes of the fuel pump 134, the additional flow of the discharged hydraulic fluid from the accumulator 346 may supplement the flow of the hydraulic fluid from the hydraulic pump 331. Therefore, the combined flows of the discharged fluid from the accumulator 346 and the pressurized hydraulic fluid from the hydraulic pump 331 may provide a required flow rate and pressure to drive the fuel piston 322 during the compression stroke. The suction stroke and the compression stroke together may be defined as a cycle of the fuel pump 134. The hydraulic system 300 may therefore be able to drive the fuel pump 134 during one cycle keeping a load applied on the engine 114 by the hydraulic pump 331 substantially same. Consequently, a load applied on the engine 114 may not vary during a change of direction of the fuel piston 322 in the fuel pump 134. Further, with the first configuration and the second configuration of the valve system 332 of the present disclosure, a power output rating of the hydraulic pump 331 may be scaled down as the maximum power requirement of the hydraulic pump 331 to drive the fuel pump 134 is reduced.” ¶0047).
Therefore Perry teaches: wherein the hydraulic energy converted from kinetic energy is buffered in a hydraulic accumulator in order to supplement the flow of hydraulic fluid from a hydraulic pump to provide a required flow rate and pressure to efficiently drive a gaseous fuel pump while further providing that a power output rating of the hydraulic pump 331 may be scaled down as the maximum power requirement of the hydraulic pump 331 to drive the fuel pump 134 is reduced.
It would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the gaseous fuel injection system of Douville to incorporate the teachings of Perry to include wherein the hydraulic energy converted from kinetic energy is buffered in a hydraulic accumulator in order to supplement the flow of hydraulic fluid from a hydraulic pump to provide a required flow rate and pressure to efficiently drive a gaseous fuel pump while further providing that a power output rating of the hydraulic pump 331 may be scaled down as the maximum power requirement of the hydraulic pump 331 to drive the fuel pump 134 is reduced.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mashida et al. (U.S. 2009/0150050A1) discloses “Hereinafter, an outline of a fuel, injection device 1 according to a first embodiment of the present invention will be explained with reference to FIG. 1. In the present embodiment, gaseous fuel GF such as natural gas (liquid natural gas:LNG and compressed natural gas:CNG), petroleum gas (liquefied petroleum gas:LPG) or hydrogen gas is used as high-pressure gaseous fuel.” (¶0028) and “As shown in FIG. 6A, when a remaining quantity of the gaseous fuel GF is greater than or equal to a predetermined value (threshold), for example, a pressure Ph in a GF tank is 1/2 or greater of full-charge pressure P0, the switching valve position 1 and the switching valve position 2 of the flow passage switching valve 400 are switched as needed in a low-load region to perform an injection control of injecting both of the gaseous fuel GF and the liquid fuel LF. Alternatively, the flow passage switching valve 400 is fixed to the switching valve position 2 in a high-load region to perform injection control of only the liquid fuel LF.” (¶0050).
Stockner et al. (U.S. 2013/0306029A1) discloses “The controller 400 further provides signals controlling or setting the displacement of the diesel pump 138 and the LNG pump 118, and setting a desired rail pressure of the gaseous fuel through the pressure control module 128. More specifically, a diesel pump control signal 412 and a gaseous fuel pump control signal 414 are determined in the controller 400 and provided to the respective pumps to control the displacement and, thus, the amount of fuel each pump 118 and 138 provides during operation.” (¶0041).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747